10 So. 3d 235 (2009)
Louis E. MADERE and Jerrelyn Madere
v.
David and Renee CHRISTENSON, et al.
No. 2009-CC-0615.
Supreme Court of Louisiana.
June 5, 2009.
PER CURIAM.
Relators, David and Renee Christenson, filed an application for supervisory writs on March 19, 2009. This court found the application contained discourteous and insulting language which violated Supreme Court Rule VII, § 7, and returned the application to relators, allowing them fifteen days to file a supplemental writ application conforming with all Supreme Court Rules and applicable laws. Relators have failed to file such a supplemental writ application in compliance with this court's order.[1]
Since there has been no writ application filed in conformity with Supreme Court Rules and applicable laws, there is no writ application for this court to consider. Further, because the time limits for filing a proper writ application have passed, this court will not consider any future application from relators in this matter.
NOTES
[1]  In response to this court's order, relators filed a supplement stating that the "writ should stand AS IS" Relators further asked the court to overlook any objectionable language, and to judge the case on the merits.